Citation Nr: 0628070	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation from 10 to 
20 percent for service-connected left knee disorder, 
characterized as an internal derangement, left knee torn 
medial meniscus, postoperative, with degenerative joint 
disease.

(The issue of waiver of recovery of an overpayment of 
improved pension benefits in the amount of $7,014.00, is 
addressed in a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 26, 
1964 to October 5, 1964.  

This matter comes before the Board of Veterans' Appeals (the 
Board) in conjunction with an appeal from a January 2002 
decision of the Committee on Waivers and Compromises (the 
Committee) of the Department of Veterans Affairs (VA) 
Regional Office in Atlanta, Georgia (the RO).  In December 
2004, the Board essentially confirmed the January 2002 
decision of the Committee.  

The veteran appealed the Board's December 2004 decision to 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court).  In a March 2006 Order, the CAVC granted a "Joint 
Motion for an Order Vacating the Board Decision and 
Incorporating the Terms of This Motion" (Joint Motion) and 
vacated the December 2004 decision and remanded the matter to 
the Board for compliance with the instructions in the Joint 
Motion.  As explained in greater detail below, the Joint 
Motion directed to Board to address the matter that is the 
subject of this Remand decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D..  VA will notify the 
appellant if further action is required.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

In a June 1999 rating decision, the RO denied the veteran's 
claim of entitlement to an increased disability evaluation in 
excess of 10 percent for his service-connected left knee 
disorder, characterized as an internal derangement, left knee 
torn medial meniscus, postoperative, with degenerative joint 
disease, but granted the veteran nonservice-connected pension 
benefits.  

On July 23, 1999, the RO received a letter from the veteran 
in which he stated that he had "asked originally for an 
increase in [his] disability compensation; not a pension.  He 
indicated that what the RO did was "not the best thing for 
me."  He asked that the RO "rescind the pension, restore 
[his] compensation, and respectfully ask[ed] that it be 
increased from 10 percent to 20 percent."  

The Joint Motion noted the existence of the appellant's July 
1999 letter and directed that the Board address whether the 
letter constituted a notice of disagreement with the June 
1999 denial of an increased rating, or a new claim for an 
increased rating.  Based upon review of this document in the 
context of the time period in question, the Board finds that 
the July 23, 1999 letter from the veteran can liberally be 
construed as a timely notice of disagreement with the June 
1999 denial of a 20 percent rating for the veteran's service-
connected left knee disorder (as characterized on the initial 
page of this remand decision).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 20.201, 20.302 (2005).  
Essentially, the letter referenced the pertinent decision 
that denied his prior claim; it stated that the decision was 
not in his best interest; and it reaffirmed his August 1998 
claim for an increase.  This constituted more than just a new 
claim for an increase.  It was an expression of disagreement 
with what had previously been decided, and a desire for 
further review.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC), and 
the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes, however, that since the veteran limited his 
disagreement to the failure of the RO to award a 20 percent 
rating (versus any increase over the existing 10 percent 
rating), the issue under appeal herein is limited to that 
question.  In other words, if the veteran is successful in 
this claim, the increase based upon that notice of 
disagreement would be limited to 20 percent, and no more.  If 
the veteran wishes to also seek a disability rating in excess 
of 20 percent for his left knee disorder, he must file a new 
claim for that purpose.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should issue a Statement 
of the Case to the veteran and his 
attorney, addressing the issue of 
entitlement to 20 percent disability 
rating for his service-connected left knee 
disorder, characterized as an internal 
derangement, left knee torn medial 
meniscus, postoperative, with degenerative 
joint disease.  The issue of entitlement 
to a rating in excess of 20 percent, 
however, is not currently under appeal.  
The veteran and his attorney must be 
advised of the time limit in which he may 
file a substantive appeal. 38 C.F.R. § 
20.302(b) (2003).  

Then, only if the appeal is timely 
perfected, the issue should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


